McBRIDE, Judge.
This is a suit by plaintiff for damages resulting from asphyxiation in the premises 514 Second Street, Gretna, Louisiana, on January 18, 1948, the circumstances of which have been fully discussed in the case of Gaida v. Hourgettes, La.App., 67 So.2d 737, decided by us this day.
Mrs. Tierney, a guest of Mr. and Mrs. Orgeron, is clearly entitled to recover damages from the landlord. She was rendered unconscious, suffered headaches, ringing in the ears, and was confined to her home for three days. We believe that an award of $200 is adequate.
Therefore,' the judgment appealed from is reversed, and it is now ordered that the plaintiff herein, Mrs. Aline Mahler, wife of William J. Tierney, have judgment against the defendant, Mrs. Elaine Hour-gettes, wife of D. M. Charles, for the full sum of $200, with legal interest from judicial demand, and for the costs of both courts.
Reversed.